Citation Nr: 0939312	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  98-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for chronic dermatitis.

3.  Entitlement to service connection for a chronic 
disability manifested by dry skin.

4.  Entitlement to service connection for a chronic urinary 
tract disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant served on active duty from November 1975 to 
October 1979.  He also served in the United States Air Force 
Reserve from 1986 to October 1997 with additional relevant 
periods of active duty for training (ACTDUTRA) and inactive 
duty training (INACTDUTRA).

This matter was originally on appeal from a January 1998 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.  When this case was 
previously before the Board of Veterans' Appeals (BVA or 
Board) in April 2000, November 2000, and June 2001, it was 
remanded to the RO for additional development.  

In a May 2004 decision, the Board granted service connection 
for cysts and denied service connection for multiple 
sclerosis, chronic dermatitis and a chronic disability 
manifested by dry skin.  The Board remanded the issue of 
entitlement to service connection for a chronic urinary tract 
disability.  

The Veteran appealed the Board's May 2004 denials of service 
connection to the Court of Appeals for Veterans Claims 
(Court).  In an October 2006 Memorandum Decision, the Court 
vacated the Board's May 2004 decision with respect to the 
denials of service connection.  The Court remanded the 
matters to the Board for readjudication.  

In a September 2007 decision, the Board again denied service 
connection for multiple sclerosis, chronic dermatitis, a 
chronic disability manifested by dry skin and a chronic 
urinary tract disability.  The Veteran appealed the denials 
to the Court.  The parties submitted a Joint Motion for an 
Order Vacating the Board Decision and Incorporating the Terms 
of this Remand (Joint Motion) in October 2008.  By order 
dated in November 2008, the Court granted the Joint Motion 
and remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's October 2006 memorandum decision found that the 
Board did not properly analyze a May 2003 VA examination 
report that it noted appeared to favor the Veteran's claim 
for service connection for multiple sclerosis. 

The October 2008 Joint Motion observes that in the May 2003 
VA examination report the examiner stated that it was "as 
likely as not" that the Veteran had symptoms of multiple 
sclerosis during service.  The Joint Motion notes that it was 
less than clear as to which period of the Veteran's service 
the examiner was referring.  The Board did not consider 
whether clarification from this examiner was warranted or 
whether the examination report was adequate for rating 
purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Remand was therefore required for consideration of Stefl and 
to determine whether clarification was necessary from the May 
2003 examiner.  The Joint Motion also noted that the 
Veteran's remaining three service connection claims were 
inextricably intertwined with his multiple sclerosis claim.  

In light of the foregoing, the Board finds that this claim 
requires additional development to determine during which 
period of service the May 2003 VA examiner believed that it 
was "as likely as not" that the Veteran had symptoms of 
multiple sclerosis.  In this regard, the claims file has 
detailed records specifying the dates and types of the 
Veteran's periods of service, including ACTDUTRA and 
INACTDUTRA.  The Board also observes that it appears that the 
May 2003 VA examiner is still at the same VA medical 
facility. 

The Board also observes that in May 2007 the private attorney 
who represented the Veteran before the Court forwarded to the 
American Legion private medical records that the Veteran had 
sent him.  The Board received these records in December 2007.  
In June 2009, the Veteran himself submitted a June 2009 
statement from a private physician.  These additional private 
records include some that have not been addressed by the 
Board or the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder 
to the examiner who conducted the May 
2003 VA examination for an addendum.

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history and the 
May 2003 VA examination report, the 
examiner is asked to clarify the period 
of service to which he or she was 
referring when stating that it was "as 
likely as not" that the Veteran had 
symptoms of multiple sclerosis during 
service.  The examiner is requested to 
provide a rationale for the opinion 
expressed.  

If the examiner who conducted the May 
2003 VA examination is unavailable, a 
suitable substitute may conduct the 
requested review, conduct another 
examination if deemed necessary, and 
provide the requested medical opinion.

2.  Then, readjudicate the Veteran's 
claims for service connection for 
multiple sclerosis, chronic dermatitis, 
a chronic disability manifested by dry 
skin, and a chronic urinary tract 
disability.  In doing so, the RO should 
address the additional private medical 
records submitted in December 2007 and 
June 2009.  If any part of the decision 
is adverse to the Veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for 
a response should be afforded before 
his case is returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


